Citation Nr: 0109870	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-00 895	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from May 1943 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 Special Apportionment Decision by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's request 
for an apportionment of the veteran's VA disability 
compensation benefits.  The appellant perfected an appeal to 
that determination.  Since this is a contested claim, 
contested claims procedures should have been followed, but 
were not followed in the entirety as noted below.  In January 
2001, the appellant testified at a personal hearing before 
the undersigned member of the Board at the Roanoke, Virginia 
RO, where the claims file had been temporarily transferred 
for that purpose.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Review of the record reveals that the veteran is being paid 
VA compensation at the 100 percent rate, to include 
additional benefits for a dependent spouse.  His spouse, the 
appellant in this case, has requested an apportionment on the 
basis that the veteran is not reasonably discharging his 
responsibility toward her support.  See 38 C.F.R. 
§ 3.450(a)(1)(ii) (2000).  Her request for an apportionment 
has been vigorously challenged by the veteran's daughter, who 
is his caregiver.  The daughter alleges, among other things, 
that the appellant neglected and abused the veteran, who has 
been determined, by a physician, to be in need of full-time 
care due to a nonservice-connected disorder, Alzheimer's 
disease.  There are a number of letters detailing the type of 
abuse the veteran allegedly sustained; while these are signed 
by the veteran, it is readily apparent that they were 
prepared by someone else.  

The RO denied the claim of the appellant in accordance with 
38 C.F.R. § 3.458(c) (2000), which states that VA benefits 
will not apportioned if it is determined that the spouse 
"lived with another person and held herself or himself out 
openly to the public to be the spouse of such other person."  
However, there is no evidence which establishes that this was 
the case.  Moreover, some of the allegations made by the 
veteran's daughter have been refuted by the appellant and her 
son, who testified before the Board under oath.  The RO's 
attention is directed to this testimony.  

That having been noted, the Board initially observes that 
contested claims procedures were not completely followed in 
this case.  Specifically, the record available before the 
Board does not show that the veteran was furnished a copy of 
the statement of the case and/or was informed of the 
substance of the appellant's substantive appeal as required 
by 38 C.F.R. § 19.101 and § 19.102.  However, subsequent to 
the appellant's Board hearing, evidence was received from the 
veteran directly at the Board.  According to 38 C.F.R. § 
20.1304(c), any pertinent evidence submitted by the veteran 
which is accepted by the Board under the provisions of this 
section, as well as any such evidence referred to the Board 
by the originating agency under § 19.37(b), must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the veteran (or his 
representative) or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  In 
this case, the veteran has not waived his procedural right of 
initial review of the additional evidence in writing.  This 
evidence favors the veteran in this case, in particular, the 
statement of a Social Services department with supporting 
documentation.  As such, the other party, the appellant, is 
entitled to a supplemental statement of the case with regard 
to this evidence after review by the RO, and then must be 
afforded an opportunity to respond thereto.  

In addition, since this matter is being remanded, the Board 
notes that the RO should determine if the veteran has been 
deemed incompetent due to the nature of his disabilities and, 
if so, if his caregiver (his daughter) or anyone else has 
been appointed as his custodian or power-of-attorney.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should determine if the 
veteran has been deemed incompetent due 
to the nature of his disabilities and, if 
so, if his caregiver (his daughter) or 
anyone else has been appointed as his 
custodian or power-of-attorney.

2.  The veteran (or his custodian, if 
any) should be provided a copy of the 
statement of the case and the substance 
of the appellant's substantive appeal.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied..

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claim for 
entitlement to an apportionment of the 
veteran's VA disability compensation 
benefits in light of all pertinent 
evidence of record to include that 
evidence submitted after the issuance of 
the statement of the case, as well as in 
light of all legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.  

6.  Thereafter, the veteran and the 
appellant should both be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




